 1   Alexis S. McKenna (SBN 197120)
     Elana R. Jacobs (SBN 303178)
 2   WINER, McKENNA, BURRITT & TILLIS, LLP
     1999 Harrison Street, Suite 600
 3   Oakland, California 94612
     Tel: (510) 433-1000
 4   Fax: (510) 433-1001

 5   Attorneys for Plaintiff
     ANGELA RAMOS
 6

 7

 8                              UNITED STATES DISTRICT COURT

 9             EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

10

11   ANGELA RAMOS, an individual,       )              CASE NO. 2:17-cv-01458-WBS-KJN
                                        )
12                                      )              ORDER GRANTING PLAINTIFF’S
             Plaintiff,                 )              COUNSEL TO APPEAR
13                                      )              TELEPHONICALLY AT THE
                                        )              NOVEMBER 13, 2018 MOTION TO
     v.                                 )              REMAND HEARING
14
                                        )
     LOS RIOS COMMUNITY COLLEGE         )
15   DISTRICT, a public entity, THOMAS
     KLOSTER dba METRO-MATH TUTORING ))
16   SERVICES, a company, THOMAS                       Complaint Filed:           June 13, 2017
     KLOSTER, an individual, DOES 1-50, )              Removed:                   July 13, 2017
17   inclusive,                         )
                                        )              Hearing:                   November 13, 2018
18                                      )              Time:                      1:30 p.m.
             Defendants.                )              Courtroom                  5
19                                      )
                                        )              Trial Date:                September 24, 2019
20                                      )
                                        )
21                                      )

22
            Having read the Request for Telephonic Appearance filed by Plaintiff’s counsel, Elana R.
23
     Jacobs, this Court finds that GOOD CAUSE HAS BEEN SHOWN to allow Plaintiff to appear
24
     telephonically at the motion to remand hearing set for November 13, 2018 at 1:30 p.m. in
25
     Courtroom 5, U.S. District Court-Eastern, 501 I Street, , 14th Floor, Sacramento, California
26   ///
27

28

     [PROPOSED] ORDER GRANTING PLAINTIFF’S COUNSEL’S REQUEST FOR TELEPHONIC
     APPEARANCE AT NOVEMBER 13, 2018 MOTION TO REMAND HEARING                                       1
 1          THEREFORE, IT IS SO ORDERED that counsel for Plaintiff may appear telephonically

 2   on November 13, 2018 at 1:30 p.m. for the scheduled motion to remand hearing, in this matter.

 3   The courtroom deputy shall email counsel with instructions on how to participate in the

 4   telephone conference call.

 5          Dated: October 3, 2018

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER GRANTING PLAINTIFF’S COUNSEL’S REQUEST FOR TELEPHONIC
     APPEARANCE AT NOVEMBER 13, 2018 MOTION TO REMAND HEARING                                   2
